Jackson, Justice.
1. The grounds taken in the motion for a new trial are not certified by the judge to be true in fact, neither in *302bill of exceptions nor in the transcript of the record, on the motion or elsewhere. In such case, it has been repeatedly ruled that none can be considered except that which challenges the verdict as against law and unsupported by evidence.
2. The defendant relied upon prescriptive title and showed color of title and seven years’ possession, which was-enough to support the verdict both in respect to evidence and law.
Therefore the motion was properly overruled on this-ground, so far as this court under its repeated adjudications may interfere, there being no abuse of the discretion of the presiding judge.
Judgment affirmed.